            Case 1:21-cv-00213-JLT Document 3 Filed 02/24/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   CLARISA CORCHADO,                                 )   Case No.: 1:21-cv-0213 JLT
                                                       )
12                   Plaintiff,                        )   ORDER DIRECTING PLAINTIFF TO FILE AN
                                                       )   AMENDED MOTION TO PROCEED IN FORMA
13           v.                                        )   PAUPERIS
                                                       )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                     Defendant.                        )
16                                                     )

17           Clarisa Corchado seeks to proceed in forma pauperis in this action for judicial review of the
18   administrative decision denying an pplication for Social Security benefits. (Doc. 2) The Court may
19   authorize the commencement of an action without prepayment of fees “by a person who submits an
20   affidavit that includes a statement of all assets such person . . . possesses [and] that the person is
21   unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). Plaintiff completed an
22   application and affidavit on February 10, 2021. (Doc. 2) However, the information provided is
23   insufficient to determine whether Plaintiff satisfies the requirements of 28 U.S.C. § 1915(a).
24           According to her application, Plaintiff is unemployed and has $100.00 in cash or an account.
25   (Doc. 2 at 1-2) However, Plaintiff also indicates that her spouses’s income is estimated to be $3,500
26   per month. (Id. at 2) Plaintiff does not identify any dependents, or provide any information regarding
27   the rent or mortgage, or other monthly costs of living, such that the Court may determine whether she
28   or her spouse is able to pay the filing fee in the action.

                                                           1
            Case 1:21-cv-00213-JLT Document 3 Filed 02/24/21 Page 2 of 2



1           Therefore, within 21 days, Plaintiff SHALL file an amended application that includes

2    additional information regarding her costs of living. Upon receipt of this information, the Court will

3    resume consideration of Plaintiff’s motion to proceed in forma pauperis. Plaintiff is warned that

4    failure to comply with this order may result in denial of the application to proceed in forma pauperis.

5
6    IT IS SO ORDERED.

7       Dated:     February 24, 2021                           /s/ Jennifer L. Thurston
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
